                               UNITED STATES DISTRICT COURT                                          JS-6
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES -- GENERAL

Case No.     CV 18-9989-JFW(KSx)                                            Date: January 16, 2019

Title:       Winstar Properties, LLC., et al. -v- Evanston Insurance Company, et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

             Shannon Reilly                                  None Present
             Courtroom Deputy                                Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                   ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                None

PROCEEDINGS (IN CHAMBERS):               ORDER DENYING AS MOOT DEFENDANT EVANSTON
                                         INSURANCE COMPANY’S MOTION TO DISMISS THE
                                         THIRD AND FOURTH CAUSES OF ACTION IN
                                         PLAINTIFFS’ COMPLAINT FRCP 12(b)(6)) [filed
                                         12/27/18; Docket No. 22];

                                         ORDER DENYING AS MOOT DEFENDANTS MARKEL
                                         SERVICE INC.’S AND MARKET WEST INC.’S MOTION
                                         TO DISMISS THE PLAINTIFFS’ COMPLAINT (FRCP
                                         12(b)(6)) [filed 12/27/18; Docket No. 23]; and

                                         ORDER GRANTING PLAINTIFF WINSTAR
                                         PROPERTIES, LLC AND MANHATTAN MANOR, LLC’S
                                         MOTION TO REMAND UNDER 28 U.S.C. § 1441(b)(2)
                                         (DIVERSITY) [filed 12/28/18; Docket No. 26]

       On December 27, 2018, Defendant Evanston Insurance Company (“Evanston”) filed a
Motion to Dismiss the Third and Fourth Causes of Action in Plaintiff’s Complaint (“Motion to
Dismiss”). On January 7, 2019, Plaintiffs Winstar Properties, LLC (“Winstar”) and Manhattan
Manor, LLC (“Manhattan”) (collectively, “Plaintiffs”) filed their Opposition. On January 14, 2019,
Evanston filed a Reply. On December 27, 2018, Defendants Markel Service, Inc. (“Markel
Service”) and Markel West, Inc. (“Markel West”) (collectively, the “Markel Defendants”) filed a
Motion to Dismiss Plaintiffs’ Complaint (FRCP 12(b)(6)) (“Motion to Dismiss”). On January 7,
2019, Plaintiffs filed their Opposition. On January 14, 2019, the Markel Defendants filed a Reply.
On December 28, 2018, Plaintiffs filed a Motion to Remand Under 28 U.S.C. § 1441(b)(2)
(Diversity) (“Motion to Remand”). On January 7, 2019, Evanston and the Markel Defendants
(collectively, “Defendants”) filed their Opposition. On January 14, 2019, Plaintiffs filed a Reply.


                                            Page 1 of 4                         Initials of Deputy Clerk sr
Pursuant to Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, the Court finds
that these matters are appropriate for decision without oral argument. The hearing calendared for
January 28, 2019 is hereby vacated and the matters taken off calendar. After considering the
moving, opposing, and reply papers, and the arguments therein, the Court rules as follows:

I.     Factual and Procedural Background

        On October 19, 2018, Plaintiffs Winstar Properties, LLC and Manhattan Manor, LLC
(collectively, “Plaintiffs”) filed a Complaint against Defendants Evanston Insurance Company
(“Evanston”), Markel Service, Inc. (“Markel Service”), and Markel West, Inc. (“Markel West”)
(collectively, “Defendants”) in Los Angeles Superior Court, alleging claims for: (1) breach of
contract; (2) breach of the implied covenant of good faith and fair dealing; (3) violation of California
Business & Professions Code Section 17200, et seq.; and (4) negligent misrepresentation. On
November 29, 2018, Defendants filed a Notice of Removal, alleging that this Court has jurisdiction
pursuant to 28 U.S.C. § 1332(a). In the Notice of Removal, Defendants allege that diversity
jurisdiction exists because although Plaintiffs and Defendant Markel West are citizens of California,
Defendant Markel West’s citizenship should be ignored because it has been fraudulently joined.


II.    Legal Standard

        A motion to remand is the proper procedure for challenging removal. See N. Cal. Dist.
Council of Laborers v. Pittsburg-Des Moines Steel Co., 69 F.3d 1034, 1038 (9th Cir. 1995). The
removal statute is strictly construed, and any doubt about the right of removal is resolved in favor
of remand. See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992); see also Prize Frize, Inc. v.
Matrix, Inc., 167 F.3d 1261, 1265 (9th Cir. 1999). Consequently, if a plaintiff challenges the
defendant's removal of a case, the defendant bears the burden of establishing the propriety of the
removal. See Gaus, 980 F.2d at 566; see also Duncan v. Stuetzle, 76 F.3d 1480, 1485 (9th Cir.
1996) (citations and quotations omitted) ("Because of the Congressional purpose to restrict the
jurisdiction of the federal courts on removal, the statute is strictly construed, and federal jurisdiction
must be rejected if there is any doubt as to the right of removal in the first instance.").

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See Bender v. Williamsport Area School
Dist., 475 U.S. 534, 541 (1986). Generally, a defendant may remove a civil action filed in state
court to federal court if the federal court has original jurisdiction over the action. 28 U.S.C. §
1441(a). The parties agree that the Court lacks diversity jurisdiction over this action. However,
they disagree as to whether the Court has federal subject matter jurisdiction.

         “Ordinarily, determining whether a particular case arises under federal law turns on the
‘well-pleaded complaint’ rule.” Aetna Health Inc. v. Davila, 542 U.S. 200, 207 (2004). The
existence of federal jurisdiction depends solely on a plaintiff's claims for relief and the plaintiff can
choose not to plead independent federal claims to avoid removal to federal court. ARCO Envtl.
Remediation, L.L.C., 213 F.3d at 1113–14. However, an exception to the “well-pleaded complaint”
rule exists where a federal statute “wholly displaces the state-law cause of action through complete
pre-emption[.]” Davila, 542 U.S. at 207. “Federal preemption occurs when: (1) Congress enacts a
statute that explicitly pre-empts state law; (2) state law actually conflicts with federal law; or (3)

                                              Page 2 of 4                           Initials of Deputy Clerk sr
federal law occupies a legislative field to such an extent that it is reasonable to conclude that
Congress left no room for state regulation in that field.” Engine Mfrs. Ass'n v. S. Coast Air Quality
Mgmt. Dist., 498 F.3d 1031, 1039 (9th Cir. 2007).

III.   Discussion

       Diversity jurisdiction founded under 28 U.S.C. § 1332(a) requires that (1) all plaintiffs be of
different citizenship than all defendants, and (2) the amount in controversy exceed $75,000. See 28
U.S.C. § 1332. Because Defendants have not met their burden of demonstrating that the parties
are completely diverse, this action must be remanded.

        Although Plaintiffs and Markel West are citizens of California, Defendants contend that
Markel West has been fraudulently joined, and, thus, its presence in this action should be ignored.
“Although an action may be removed to federal court only where there is complete diversity of
citizenship, . . . one exception to the requirement for complete diversity is where a non-diverse
defendant has been ‘fraudulently joined.’” Hunter v. Philip Morris USA, 582 F.3d 1039, 1043 (9th
Cir. 2009) (quotations and citations omitted). If the plaintiff “fails to state a cause of action against a
resident defendant, and the failure is obvious according to the settled rules of the state, the joinder
of the resident defendant is fraudulent.” McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th
Cir. 1987) (emphasis added). If the Court finds that the joinder of a non-diverse defendant is
fraudulent, that defendant’s presence in the lawsuit is ignored for the purposes of determining
diversity. See, e.g., Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001).

         “There is a presumption against finding fraudulent joinder, and defendants who assert that
plaintiff has fraudulently joined a party carry a heavy burden of persuasion.” Plute v. Roadway
Package Sys., Inc., 141 F. Supp. 2d 1005, 1008 (N.D. Cal. 2001). Indeed, “[f]raudulent joinder must
be proven by clear and convincing evidence.” Hamilton Materials, Inc. v. Dow Chemical Corp., 494
F.3d 1203, 1206 (9th Cir. 2007). A claim of fraudulent joinder should be denied if there is any
possibility that the plaintiffs may prevail on the cause of action against the in state defendant. See
Plute, 141 F. Supp. 2d at 1008. “The standard is not whether plaintiffs will actually or even probably
prevail on the merits, but whether there is a possibility that they may do so.” Lieberman v. Meshkin,
Mazandarani, 1996 WL 732506, at *3 (N.D. Cal. Dec. 11, 1996) (emphasis added). “In determining
whether a defendant was joined fraudulently, the court must resolve ‘all disputed questions of fact
and all ambiguities in the controlling state law in favor of the non-removing party.’” Plute, 141 F.
Supp. 2d at 1008 (quoting Dodson v. Spiliada Maritime Corp., 951 F.2d 40, 42-43 (5th Cir. 1992)).
Moreover, any doubts concerning the sufficiency of a cause of action due to inartful, ambiguous, or
technically defective pleading must be resolved in favor of remand. See id.

         In this case, Plaintiffs allege that Markel West is liable for breach of contract, bad faith, and
violation of California Business & Professions Code, § 17200 based on joint venture theory of
liability. Plaintiffs also allege a direct claim for negligent misrepresentation against Markel West.
Specifically, Plaintiffs allege that Defendants entered into agreement whereby Markel Service and
Markel West agreed to provide claim management or other services relating to policies issued by
Evanston, including Plaintiffs’ Policy, and that under these agreements, Defendants agreed to share
in the profits resulting from their operations.

      Defendants argue that Plaintiffs’ allegations of joint venture liability are insufficient. Although
Defendants acknowledge that the court in Forest v. Equitable Life Assurance Society of U.S., 2001

                                               Page 3 of 4                           Initials of Deputy Clerk sr
WL 1338809 (N.D. Cal. June 12, 2001), held that it was possible for a third party administrator to be
held liable for bad faith on a joint venture theory, Defendants argue that Plaintiffs’ allegations are
merely conclusory and do not rise to the level of specificity required for Plaintiffs to maintain their
claims. Opposition, 13:15-16. The Court disagrees and concludes that Defendants’ argument
regarding the sufficiency of Plaintiffs’ allegations are better raised in a demurrer or motion to dismiss
rather than a notice of removal.1 See, e.g., Vincent v. First Republic Bank Inc., 2010 WL 1980223,
at *4 (N.D. Cal. May 17, 2010) (“While plaintiff’s allegations may fall short of proving outrageous
conduct, this order cannot conclude that plaintiff has absolutely no possibility of stating a claim, if
afforded an opportunity to amend”). In addition, with respect to Plaintiffs’ negligent
misrepresentation claim against Markel West, “a cause of action for negligent misrepresentation can
lie against an insurance adjuster” (Bock v. Hansen, 225 Cal. App. 4th 215, 231 (2014)), and the
Court concludes that Defendants’ arguments regarding the sufficiency of this claim are also better
raised in a demurrer or motion to dismiss.

       Therefore, the Court concludes that Defendants have not met their heavy burden of
demonstrating, under settled law of California, that Markel West was fraudulently joined.
Accordingly, the Court cannot disregard Markel West’s citizenship, and, thus, this Court lacks
subject matter jurisdiction over this action. See, e.g., Mariano v. United Parcel Service, Inc., 2013
WL 3795709 (S.D. Cal. July 18, 2013) (remanding action to San Diego Superior Court because
scope and application of managerial privilege under California law was unclear, and any
deficiencies in allegations in the plaintiff’s complaint could possibly be cured by amendment).

IV.    Conclusion

       For the foregoing reasons, Plaintiffs’ Motion to Remand is GRANTED, and this action is
REMANDED to Los Angeles Superior Court for lack of subject matter jurisdiction. See 28 U.S.C. §
1447(c). In light of the remand of this action, Evanston’s Motion to Dismiss and the Markel
Defendants’ Motion to Dismiss are DENIED as moot.

       IT IS SO ORDERED.




       1
         Although Markel Service and Markel West have filed a Motion to Dismiss, the Court must
decide the Motion to Remand first because subject matter jurisdiction is a “threshold matter” which
a court must determine before proceeding to the merits. Steel Co. v. Citizens for a Better
Environment, 523 U.S. 83, 94 (1998); see also Fed. R. Civ. Pro. 12(h)(3) (“If the court determines
at any time that it lacks subject matter jurisdiction, the court must dismiss the action”).

                                              Page 4 of 4                          Initials of Deputy Clerk sr
